UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 Commission File Number 0-26589 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in its charter) MAINE 01-0404322 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MAIN STREET, DAMARISCOTTA,MAINE (Address of principal executive offices) (Zip code) (207) 563-3195 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_]Accelerated filer [X]Non-accelerated filer [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_]No [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of May 5, 2010 Common Stock: 9,752,231 shares Table of Contents Part I. Financial Information 1 Selected Financial Data (Unaudited) 1 Item 1 – Financial Statements 2 Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Note1 – Basis of Presentation 7 Note2 –Investment Securities 8 Note3 – Loans 11 Note4 – Stock Options 12 Note 5 – Preferred Stock 13 Note 6 – Common Stock 13 Note7 – Earnings Per Share 14 Note8 – Employee Benefit Plans 15 Note9 – Goodwill and Other Intangible Assets 16 Note 10 – Mortgage Servicing Rights 16 Note11 – Income Taxes 17 Note 12 – Reclassifications 17 Note 13 – Fair Value Disclosures 17 Note 14 – Impact of Recently Issued Accounting Standards 21 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Forward-Looking Statements 22 Critical Accounting Policies 22 Use of Non-GAAP Financial Measures 23 Executive Summary 25 Net Interest Income 25 Average Daily Balance Sheets 27 Non-Interest Income 28 Non-Interest Expense 28 Income Taxes 28 Investments 28 Impaired Securities 30 Federal Home Loan Bank Stock 31 Loans 32 Loans Concentrations 33 Credit Risk Management and Allowance for Loan Losses 34 Non-Performing Loans 38 Impaired Loans 39 Past Due Loans 39 Potential Problem Loans and Loans in Process of Foreclosure 39 Other Real Estate Owned 40 Goodwill 41 Liquidity Management 41 Deposits 41 Borrowed Funds 41 Shareholders’ Equity 42 Contractual Obligations 42 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 43 Market-Risk Management 43 Asset/Liability Management 43 Interest Rate Risk Management 44 Item 4: Controls and Procedures 45 Part II – Other Information 46 Item 1 – Legal Proceedings 46 Item 1a – Risk Factors 46 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 – Default Upon Senior Securities 46 Item 4 – Submission of Matters to a Vote of Security Holders 46 Item 5 – Other Information 46 Item 6 – Exhibits 47 Signatures 48 Part I. Financial Information Selected Financial Data (Unaudited) The First Bancorp, Inc. and Subsidiary Dollars in thousands, For the three months ended March 31, except for per share amounts Summary of Operations Interest Income $ $ Interest Expense Net Interest Income Provision for Loan Losses Non-Interest Income Non-Interest Expense Net Income Per Common Share Data Basic Earnings per Share $ $ Diluted Earnings per Share Cash Dividends Declared Book Value Tangible Book Value2 Market Value Financial Ratios Return on Average Equity1 % % Return on Average Tangible Equity1,2 % % Return on Average Assets1 % % Average Equity to Average Assets % % Average Tangible Equity to Average Assets2 % % Net Interest Margin Tax-Equivalent1,2 % % Dividend Payout Ratio % % Allowance for Loan Losses/Total Loans % % Non-Performing Loans to Total Loans % % Non-Performing Assets to Total Assets % % Efficiency Ratio2 % % AtPeriod End Total Assets $ $ Total Loans Total Investment Securities Total Deposits Total Shareholders’ Equity 1Annualized using a 365-day basis 2These ratios use non-GAAP financial measures. See Management’s Discussion and Analysis of Financial Conditionand Results of Operations for additional disclosures and information. Page 1 Item 1 – Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders The First Bancorp, Inc. We have reviewed the accompanying interim consolidated financial information of The First Bancorp, Inc. and Subsidiary as of March 31, 2010 and 2009 and for the three-month periods then ended. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanyinginterim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Berry, Dunn, McNeil & Parker Portland, Maine May 7, 2010 Page 2 Consolidated Balance Sheets (Unaudited) The First Bancorp, Inc. and Subsidiary In thousands of dollars March 31, 2010 December 31, 2009 March 31, 2009 Assets Cash and due from banks $ $ $ Overnight funds sold - - - Securities available for sale Securities to be held to maturity (fair value $166,964 at March 31, 2010, $192,838 at December 31, 2009 and $291,271 at March 31, 2009) Federal Home Loan Bank and Federal Reserve Bank stock, at cost Loans held for sale (fair value approximates cost) Loans Less: allowance for loan losses Net loans Accrued interest receivable Premises and equipment Other real estate owned Goodwill Other assets Total Assets $ $ $ Liabilities Demand deposits $ $ $ NOW deposits Money market deposits Savings deposits Certificates of deposit under $100,000 Certificates $100,000 to $250,000 Certificates $250,000 and over Total deposits Borrowed funds Other liabilities Total Liabilities Shareholders’ Equity Preferred stock Common stock 98 97 97 Additional paid-in capital Retained earnings Accumulated other comprehensive loss Net unrealized loss on securities available for sale ) ) ) Net unrealized loss on postretirement benefit costs ) ) ) Total Shareholders’ Equity Total Liabilities & Shareholders’ Equity $ $ $ Common Stock Number of shares authorized Number of shares issued and outstanding Book value per share $ $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 3 Consolidated Statements of Income (Unaudited) The First Bancorp, Inc. and Subsidiary For the three months ended March 31, In thousands of dollars Interest income Interest and fees on loans $ $ Interest on deposits with other banks 2 - Interest and dividends on investments Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Investment management and fiduciary income Service charges on deposit accounts Net securities gains 2 - Mortgage origination and servicing income Other operating income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC insurance premiums Net securities losses - Other than temporary impairment charge - Amortization of identified intangibles 71 71 Other operating expense Total non-interest expense Income before income taxes Applicable income taxes NET INCOME $ $ Less preferred stock dividends and premium amortization Net income available to common shareholders $ $ Earnings per common share Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average number of common shares outstanding Incremental shares Cash dividends declared per common share $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) The First Bancorp, Inc. and Subsidiary Accumulated Common stock and other Total In thousands of dollars, Preferred additional paid-in capital Retained comprehensive shareholders’ except number of shares stock Shares Amount earnings loss equity Balance at December 31, 2008 $ - $ $ $ ) $ Net income - Net unrealized gain on securities available for sale, net of taxes of $265 - Unrecognized transition obligation for postretirement benefits, net of taxes of $3 - 5 5 Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - - 9 - - 9 Proceeds from sale of preferred stock - Premium on issuance of preferred stock ) - Amortization of premium for preferred stock issuance 25 - ) - - - Payment to repurchase common stock - ) ) - - ) Proceeds from sale of common stock - - - Balance at March 31, 2009 $ ) $ Balance at December 31, 2009 $ ) $ Net income - Net unrealized gain on securities available for sale, net of taxes of $8 - 17 17 Unrecognized transition obligation for postretirement benefits, net of taxes of $2 - 4 4 Comprehensive income - - - 21 Cash dividends declared - - - ) - ) Equity compensation expense - - 9 - - 9 Amortization of premium for preferred stock issuance 25 - ) - - - Payment to repurchase common stock - Proceeds from sale of common stock - - - Balance at March 31, 2010 $ ) $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 5 Consolidated Statements of Cash Flows (Unaudited) The First Bancorp, Inc. and Subsidiary For the three months ended In thousands of dollars March 31, 2010 March 31, 2009 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Change in deferred income taxes - Provision for loan losses Loans originated for resale ) ) Proceeds from sales and transfers of loans Net (gain) loss on sale or call of securities held-to-maturity (2
